                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

ERIC MCGUIRE, SR.                                     CIVIL ACTION NO. 3:19-cv-0245

                                                      SECTION P
VS.
                                                      JUDGE TERRY A. DOUGHTY

JIM TUTEN, ET AL.                                     MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge=s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that, with the exception of Plaintiff

Eric McGuire, Sr.=s conditions-of-confinement claims against Defendants Jim Tuten, Mike

Stone, and Vicky Reeves, Plaintiff=s claims are DISMISSED as frivolous and for failing to state

claims on which relief may be granted.

       MONROE, LOUISIANA, this 30th day of May, 2019.




                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
